Citation Nr: 1427214	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  06-29 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a thoracolumbar spine injury.

2.  Entitlement to service connection for degenerative changes of the cervical spine.

3.  Entitlement to service connection for radiculopathy of the left upper extremity, to include as secondary to a thoracolumbar spine disorder, a cervical spine disorder, or a bilateral hip disorder.

4.  Entitlement to service connection for radiculopathy of the right upper extremity, to include as secondary to a thoracolumbar spine disorder, a cervical spine disorder, or a bilateral hip disorder.

5.  Entitlement to service connection for radiculopathy of the left lower extremity claimed as numbness and tingling, to include as secondary to a thoracolumbar spine disorder, a cervical spine disorder, or a bilateral hip disorder.

6.  Entitlement to service connection for radiculopathy of the right lower extremity, claimed as numbness and tingling, to include as secondary to a thoracolumbar spine disorder, a cervical spine disorder, or a bilateral hip disorder.

7.  Entitlement to service connection for allergies.

8.  Entitlement to service connection for a skin disorder, claimed as rashes and hives, to include as secondary to a service-connected psychiatric disability.

9.  Entitlement to service connection for a right hip disorder.

10.  Entitlement to service connection for a left hip disorder.

11.  Entitlement to service connection for missing teeth numbers seven and nine, claimed as residuals of a dental trauma.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran had active service from March to October 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction of this case was subsequently transferred to the RO in St Petersburg Florida The Veteran testified at a video conference hearing at the RO before the undersigned in April 2010, a transcript of the hearing is associated with the claims file.  

The Veteran's claims of entitlement to service connection for an acquired psychiatric disorder and for traumatic brain injury were granted by the RO in an October 2012 rating decision.  These issues are no longer before the Board as the Veteran has been granted the full benefit sought.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue(s) of entitlement to a thoracolumbar spine injury, a cervical spine disorder, radiculopathy of the bilateral upper and lower extremities, allergies, a skin disorder, and a right and left hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

There is competent and persuasive medical evidence of record relating the Veteran's residuals of a dental trauma to his service.



CONCLUSION OF LAW

Residuals of a dental trauma were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied with regard to the Veteran's claim for entitlement to service connection for residuals of a dental trauma, the Board is not precluded from adjudicating that issue.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  This is so because the Board is taking action favorable to the Veteran by granting entitlement to service connection for residuals of a dental trauma.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

The Veteran contends that entitlement to service connection for residuals of a dental trauma is warranted.  During his April 2010 hearing before the Board, he reported that he began root canal treatment prior to separation from service, but that at the time of separation, the root canal work had not been completed.  He explained that, approximately one month after service discharge, his teeth became so infected that they had to be removed by a private dentist.  He noted that the dentist removed two front teeth and gave him a bridge plate.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records reflect that, in October 1965, teeth numbered 7 and 9 were open for drainage.  An October 1965 separation examination reflects that the Veteran's mouth was normal.  A November 1975 VA examination report notes a partial upper bridge and one tooth missing.

In March 2012, the Veteran underwent a VA dental examination.  The diagnosis was loss of infected teeth 7 and 9 with a date of diagnosis in October 1965.  After conducting an interview of the Veteran and reviewing the Veteran's claims file, the VA examiner concluded that it was "as likely as not" that the Veteran's missing teeth numbered 7 and 9 were related to his active duty service, including a motor vehicle accident which occurred during service.

Based on the evidence of record, the Board finds that there is sufficient evidence in favor of the Veteran's claim of entitlement to service connection for residuals of a dental trauma.  38 C.F.R. § 3.102. 

In this case, although the Veteran's October 1965 separation examination was normal, the service treatment records show that the Veteran underwent treatment for teeth numbered 7 and 9 during service, in October 1965, and that they were open for drainage at that time.  Moreover, a November 1975 VA examination report notes a partial upper bridge and one tooth missing.  This evidence tends to corroborate the Veteran's statements that he began root canals during service and required extraction of his teeth shortly after service discharge.  

Further, the only medical evidence in the claims file addressing the etiology of the Veteran's loss of teeth is the March 2012 VA opinion, which linked the Veteran's loss of teeth to his active duty service based upon a review of the evidence in the record, including the Veteran's lay statements and the service treatment records.  

Accordingly, with consideration of the benefit of the doubt, the Board concludes that service connection for residuals of a dental trauma is warranted in this case.  The service records reflect that the Veteran incurred a dental trauma during service, as he began treatment for root canals at that time.  The Veteran has provided competent and credible lay statements reflecting that the root canals were not completed during service, and that he developed an infection as a result during the month after service discharge.  The November 1975 VA examination corroborates the Veteran's reports, as it indicates that he had a partial bridge and one tooth missing at that time.  Last, the only medical evidence of record links the Veteran's current missing teeth numbered 7 and 9 to his active duty service.  With the resolution of reasonable doubt in the Veteran's favor, service connection for residuals of a dental trauma is granted.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of a dental trauma is granted.


REMAND


I.  Allergies, Rashes, and Hives

In its July 2013 remand, the Board remanded the Veteran's service connection claims for allergies, rashes, and hives for a second time in order to obtain compliance with a previous Board remand, which requested a VA opinion discussing the etiology of the Veteran's diagnosed skin disorders.  Although the RO obtained another VA opinion in January 2014, review of the opinion provided is, again, inadequate.  Unfortunately, another remand is necessary to obtain an adequate opinion.

In its July 2013 remand, the Board requested a new VA opinion addressing the etiology of the Veteran's diagnosed skin disorder, because the previous VA examination failed to address all of the pertinent evidence of record, including the service treatment records which demonstrated diagnoses of seborrheic sicca of the scalp and uticaria of the face and neck as well as the March 2003 and December 2003 records which show treatment for rashes and the July 2005 record which notes complaints of itching and skin irritation.  Moreover, the examiner did not provide an opinion as to whether the Veteran's in-service symptoms of hives and rashes were early manifestations of the currently diagnosed actinic keratosis, tinea pedis, tinea versicolor, seborrheic keratosis, herpes simplex genitalis, sebaceous hyperplasia, or squamous cell cancer of the skin.

Although a new opinion was provided in January 2014, review of the opinion provided is not adequate.  Initially, the Board observes that the VA examiner did not comply with the Board's remand requests, as the opinion does not address the post-service medical evidence of rashes and skin irritation in March 2003, December 2003, and July 2005, and instead notes only that "the current skin conditions were noted during the years of 2010 to 2011."  Moreover, the examiner did not provide an opinion as to whether any of the Veteran's in-service symptoms were early manifestations of his current skin disorders, as requested.  

Additionally, the Board finds the rationale provided by the January 2014 opinion to be inadequate.  The examiner noted that the Veteran's service records show that he was seen in 1965 for his hives and skin rashes, but that chronicity was not established because there was no further evidence of skin symptoms or ongoing visits while the Veteran was on active duty.  However, the Veteran was only in active duty service for 7 months in 1965.  Although skin complaints were not reported on the separation examination, the medical evidence shows that the Veteran complained of a rash on October 2, 1965, a mere 12 days before his discharge from active duty service.  This fact was not addressed by the examiner, and because it undermines the examiner's rationale with regard to chronicity during service, the Board does not find the examiner's opinion to be particularly probative.  Accordingly, the Board finds that a new VA examination addressing the etiology of the Veteran's current skin disorder is warranted.

Last, during his April 2010 hearing before the Board, the Veteran's representative indicated that he wished the Veteran's skin disorder to be considered as secondary to his psychiatric disorder, because the Veteran testified that his rashes and hives appeared concurrently with anxiety attacks.  Accordingly, the VA examination should also provide an opinion as to whether the Veteran's current skin disorder(s) were caused or aggravated by a service-connected psychiatric disorder.

II.  Cervical Spine, Lumbar Spine, Bilateral Hips, Bilateral Upper and Lower Radiculopathy

The Veteran contends that service connection for a cervical spine disorder, lumbar spine disorder, bilateral hip disorder, and bilateral upper and lower radiculopathy is warranted.  During his April 2010 hearing before the Board, he reported that he sustained a broken femur, lower back problems, and a neck problem during a motor vehicle accident prior to service.  However, the Veteran's entrance examination reflected that he did not have any disabilities related to that accident at the time of service entrance.  The Veteran testified that he was involved in a motor vehicle accident during service in July 1965, and that he injured his neck and back, and developed additional hip problems.  He also explained that he began experiencing tingling and numbness in his extremities.  The Veteran's service treatment records confirm that, in July 1965, he was injured in a motor vehicle accident.  A diagnosis of compression fracture of the L1 ileus reflex was made.  

In March 2012, the Veteran underwent a VA examination to determine the etiology of his cervical spine disorder, lumbar spine disorder, bilateral hip disorder, and bilateral upper and lower radiculopathy.  The examiner concluded that the Veteran's cervical spine, lumbar spine, and bilateral hip disabilities were not related to service.  The examiner's rationale for the opinion provided was primarily based upon the "lack of private sector visits after he left the service until 1989."  However, during his April 2010 hearing before the Board, the Veteran testified that he experienced symptoms of lumbar spine, cervical spine, and bilateral hip disabilities continuously since his active duty service.  He explained that he did not have money for medical treatment after discharge, and therefore, he did not seek medical treatment for several years after discharge.  The Veteran's statements are competent evidence of observable symptoms, including back and hip pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As the March 2012 VA examiner did not address the Veteran's lay statements of lumbar, cervical, and bilateral hip symptoms continuously since service discharge, and because the March 2012 examiner's opinion was based upon the rationale that there were no symptoms between service and 1989, the Board finds the March 2012 VA examiner's opinion to be inadequate in this case.  

The examiner also opined that the Veteran's bilateral upper and lower radiculopathy were not related to his motor vehicle accident during service.  However, the only explanation provided was a finding that they were "more likely due to the type of occupations that the veteran was involved in after he left the military."  This rationale does not explain the basis for the opinion reached, as it does not explain why the Veteran's radiculopathy is not due to his active duty service.  Accordingly, the opinion provided is also inadequate.

For the foregoing reasons, the Veteran should be provided with a new VA examination to determine the nature and etiology of his lumbar spine disorder, cervical spine disorder, bilateral hip disorder, and radiculopathy of the bilateral upper and lower extremities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a new VA skin examination to determine the etiology of his current skin disorders.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, the Veteran's testimony, and his lay statements of record, the examiner should state whether it at least as likely as not (a 50 percent probability or greater) that any currently diagnosed skin disorder was incurred in or otherwise related to the Veteran's military service?  The examiner must comment on the Veteran's service treatment records which show treatment for rashes, hives, seborrheic sicca of the scalp, and urticarial of the face and posterior neck as well as the post-service treatment records which reflect diagnoses of seborrheic keratosis and sebaceous hyperplasia.  The examiner must also address whether the Veteran's in-service symptoms were early manifestations of any currently diagnosed skin disorder, including actinic keratosis, tinea pedis, tinea versicolor, seborrheic keratosis, herpes simplex genitalis, sebaceous hyperplasia, or squamous cell cancer of the skin.

The examiner should also provide an opinion as to whether it is at least as likely as not that any currently diagnosed skin disorder was caused or aggravated by the Veteran's service-connected psychiatric disorder.  "Aggravation " is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for all opinions must be provided.

2.  Provide the Veteran with a new VA examination to determine the nature and etiology of his lumbar spine disability, cervical spine disability, bilateral hip disability, and radiculopathy of the bilateral upper and lower extremities.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, the Veteran's lay statements of continuous symptoms of his disabilities since service discharge, the examiner should state whether it at least as likely as not (a 50 percent probability or greater) that any currently diagnosed lumbar spine disability, cervical spine disability, bilateral hip disability, and radiculopathy of the bilateral upper and lower extremities was incurred in or otherwise related to the Veteran's military service.  The examiner must comment on the Veteran's service treatment records which show that the Veteran was involved in a motor vehicle accident during service, as well as his lay statements that he experienced continuous symptoms of a lumbar spine disability, cervical spine disability, bilateral hip disability, and radiculopathy of the extremities since his service discharge.

The examiner should also provide an opinion as to whether it is at least as likely as not that any currently diagnosed radiculopathy of the bilateral upper and lower extremities was caused or aggravated by the Veteran's lumbar spine disorder, cervical spine disorder, or bilateral hip disorder.  "Aggravation " is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for all opinions must be provided.

3.  The Veteran must be advised of the importance of reporting to the scheduled examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter advising him of the date, time, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case, and provide the Veteran sufficient time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


